Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Nelnet, Inc.: We consent to the incorporation by reference in the Registration Statements on FormS-8 Nos.333-112374, 333-135367, 333-144790, 333-151991, and 333-161814 and the Registration Statements on FormS-3 Nos.333-144789 and 333-155656 of Nelnet, Inc. of our reports dated March3, 2011 with respect to the consolidated balance sheets of Nelnet, Inc. and subsidiaries as of December31, 2010 and 2009, and the related consolidated statements of income, shareholders’ equity and comprehensive income, and cash flows for each of the years in the three-year period ended December31, 2010, and the effectiveness of internal control over financial reporting as of December31, 2010, which reports appear in the December31, 2010 annual report on Form10-K of Nelnet, Inc. /s/ KPMG LLP Lincoln, Nebraska March3, 2011
